Exhibit 10.8

SECOND AMENDMENT

OF

H.B. FULLER COMPANY

KEY EMPLOYEE DEFERRED COMPENSATION PLAN

(2005 Amendment and Restatement)

H.B. Fuller Company (“H.B. Fuller”) and certain affiliated companies
(“Employers” or “Employer,” as applicable) maintains a nonqualified, unfunded
deferred compensation plan (the “Plan”) for the benefit of a select group of
employees which is currently embodied in a document entitled “H.B. Fuller
Company Key Employee Deferred Compensation Plan (2005 Amendment and
Restatement)” as amended by a First Amendment adopted on January 24, 2008 (the
“Plan Statement”). To comply with final regulations under section 409A of the
Code, the Plan Statement is hereby amended as follows:

1. CLARIFICATION REGARDING SCOPE OF FIRST AMENDMENT. To clarify the scope of the
First Amendment of the Plan Statement, Section 1 of the Plan Statement is
amended effective January 23, 2008, by adding a new Section 1.1.4 to read as
follows:

1.1.4. Scope of First Amendment. The First Amendment of the Plan Statement
adopted on January 24, 2008, shall apply to Section 1.2.4(b) of the Plan
Statement and to Section 1.1(d)(ii) of the Prior Plan Statement.

2. DEFINITION OF AFFILIATE. Effective January 1, 2008, Section 1.2.2 of the Plan
Statement is amended to read as follows:

1.2.2. Affiliate — a business entity that is treated as a single employer with
H.B. Fuller Company under the rules of section 414(b) and (c) of the Code,
including the eighty percent (80%) standard therein.

3. DEFINITION OF ELIGIBLE COMPENSATION. Effective January 1, 2008,
Section 1.2.12 of the Plan Statement is amended to read as follows:

1.2.12. Eligible Compensation — compensation which is Eligible Earnings as
defined under the H.B. Fuller Thrift Plan; provided, however, that Eligible
Compensation (i) shall be determined without regard to limitations imposed under
section 401(a)(17) of the Code, and, (ii) to the extent not already excluded
from the definition of Eligible Earnings, Eligible Compensation, shall exclude:
(A) any awards under the Short-Term Incentive Plan or the Annual and Long Term
Incentive Plan, and (B) the value of all stock options and stock appreciation
rights (whether or not exercised).

4. NAMES OF PERFORMANCE AWARD PLANS. Effective January 1, 2008, Sections 1.2.17
and 1.2.21 are amended to read as follows (and Section 1 is reordered
accordingly) and all references in the Plan Statement to “PUP Award” are
replaced with “LTIP Award”:

1.2.17. LTIP Award — a cash award paid pursuant to the H.B. Fuller Annual and
Long Term Incentive Plan (or similar successor plan) which is performance-based
compensation as defined in section 409A of the Code.



--------------------------------------------------------------------------------

1.2.21. STIP Award — a cash award paid pursuant to the H.B. Fuller Short Term
Incentive Plan (or similar successor plan) which is performance-based
compensation as defined in section 409A of the Code.

5. DEFINITION OF SEPARATION FROM SERVICE. Effective January 1, 2008,
Section 1.2.20 of the Plan Statement is amended to read as follows:

1.2.20. Separation from Service — a severance of an employee’s employment
relationship with the Employers and all Affiliates for any reason other than the
employee’s death.

 

  (a) A transfer from employment with an Employer to employment with an
Affiliate, or vice versa, shall not constitute a Separation from Service.

 

  (b) Whether a Separation from Service has occurred is determined based on
whether the facts and circumstances indicate that the Employer and employee
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services the employee would perform
after such date (whether as an employee or as an independent contractor) would
permanently decrease to no more than twenty percent (20%) of the average level
of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding thirty-six (36) month period (or the
full period of services to the employer if the employee has been providing
services to the employer for less than thirty-six (36) months).

 

  (c) Separation from Service shall not be deemed to occur while the employee is
on military leave, sick leave or other bona fide leave of absence if the period
does not exceed six (6) months or, if longer, so long as the employee retains a
right to reemployment with the Employer or an Affiliate under an applicable
statute or by contract. For this purpose, a leave is bona fide only if, and so
long as, there is a reasonable expectation that the employee will return to
perform services for the Employer or an Affiliate. Notwithstanding the
foregoing, a 29-month period of absence will be substituted for such 6-month
period if the leave is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of no less than 6 months and that causes the employee to
be unable to perform the duties of his or her position of employment.

 

-2-



--------------------------------------------------------------------------------

  (d) Where as part of a sale or other disposition of assets by the Employer to
an employer that is not an Affiliate, an employee providing services to the
Employer immediately before the transaction and to the buyer immediately after
the transaction (“Affected Employee”) would otherwise experience a Separation
from Service from the Employer as a result of the transaction, the Employer and
the buyer shall have the discretion to specify that the Affected Employee has
not experienced a Separation from Service if (i) the transaction results from
bona fide, arm’s length negotiations, (ii) all Affected Employees are treated
consistently, and (iii) such treatment is specified in writing no later than the
closing date of the transaction.

6. CANCELLATION OF ELECTION UPON UNFORESEEABLE EMERGENCY, HARDSHIP OR
DISABILITY. Effective January 1, 2008, Section 3.5 of the Plan Statement is
amended to read as follows:

3.5. Irrevocability. An election to defer Eligible Compensation or any STIP/LTIP
Awards that is accepted by the Committee shall be irrevocable for the calendar
year or performance period (as applicable) to which it applies; provided,
however, that in the event of an Unforeseeable Emergency or hardship
distribution under section 401(k)-1(d)(3) of the Code or disability, a
Participant’s deferral elections shall be cancelled and further deferrals shall
not be made during that period. For purposes of this Section 3.5, disability
shall mean any medically determinable physical or mental impairment resulting in
the Participant’s inability to perform the duties of his or her position or any
substantially similar position, which can be expected to result in death or last
for a continuous period of at least six (6) months. Cancellation in the event of
disability shall occur as soon as administratively feasible after disability is
determined but must occur by the fifteenth (15th) day of the third month
following the date the disability occurs or, if later, by December 31 following
the date the disability occurs.

7. SUSPENSION OF ELIGIBILITY. Effective January 1, 2008, Section 3.8 of the Plan
Statement is amended to read as follows:

3.8. Suspension of Eligibility. If the Committee, a court of competent
jurisdiction, any representative of the U.S. Department of Labor or any other
governmental, regulatory or similar body makes any direct or indirect, formal or
informal determination that a Participant has ceased to be a member of a select
group of management or highly compensated employees (as that term is used in
ERISA), any election previously made by such individual to defer Eligible
Compensation or STIP and LTIP Awards for the calendar year or performance
period, as applicable, in which the determination is made shall remain in effect
for such calendar year or performance period, but no further elective deferrals
shall be permitted thereafter until such time as the individual is again
determined by the Committee to be eligible to participate in the Plan.

 

-3-



--------------------------------------------------------------------------------

Furthermore, matching and discretionary credits for such individual under
Sections 4.2 and 4.3 shall cease upon such determination until such time as the
individual is again determined by the Committee to be eligible to participate in
the Plan.

8. FRACTIONAL SHARES. Effective January 1, 2008, Section 4.3 of the Plan
Statement is amended by adding after the word “units” the following
parenthetical phrase:

(including fractions thereof)

9. CLARIFICATION REGARDING SIX MONTH DELAY. Effective January 1, 2008,
Section 7.1 is clarified by revising the proviso in the first paragraph to read
as follows:

provided, however, if the Distribution Event is the Participant’s Separation
from Service under (d) above, determination of the value of the Participant’s
Account shall be delayed until the last business day of the month in which
occurs the six (6) month anniversary of the date following the date of the
Participant’s Separation from Service (or if earlier, until the death of the
Participant), and distribution shall be made or commenced within sixty (60) days
thereafter.

10. FORM OF DISTRIBUTION TO BENEFICIARY. Effective January 1, 2008, the Plan
Statement is amended by adding to the end of Section 7.2 the following sentence:

Notwithstanding the foregoing, effective for any death occurring on or after
January 1, 2009, distribution shall be made to a Beneficiary in a lump sum.

11. SPECIAL RULES – PARACHUTE PAYMENT. Effective January 1, 2005, Section 7.5.3
is deleted in its entirety.

12. SMALL AMOUNT CASHOUT. Effective for all distributions on and after
January 1, 2008, Section 7.5.5 of the Plan Statement is deleted in its entirety.

13. DEATH PRIOR TO FULL PAYMENT. Effective January 1, 2008, the Plan Statement
is amended by revising the first sentence in Section 7.8 to read as follows:

If a Participant who is receiving installment payments dies before installments
are completed, the remaining installments shall be made to the Beneficiary on
the same dates payments would otherwise have been made to the Participant;
provided, however, that if the Participant’s death occurs on or after January 1,
2009, the remaining installments shall be paid to the Beneficiary in a lump sum
within sixty (60) days after the Participant’s death.

14. CHOICE OF LAW AND FORUM. Effective January 1, 2008, Section 12.7 of the Plan
Statement and Section 12.7 of the Prior Plan Statement are amended to read as
follows:

12.7. Choice of Law and Forum. Except to the extent that federal law is
controlling, this Plan Statement shall be construed and enforced in accordance
with the laws of the State of Minnesota. All controversies, disputes, claims, or
causes of actions arising under or related to the Plan or any other party with a
relationship to the Plan (including any claims for benefits or any other claims
brought under ERISA § 502) must be brought in the United States District Court
For The District Of Minnesota.

 

-4-



--------------------------------------------------------------------------------

15. APPENDIX A. Effective January 1, 2005, Appendix A shall be amended by
revising paragraph A.3.8 to read as follows:

A.3.8. Section 6.5 (parachute payment) shall be deleted and have no effect.

16. APPENDIX A. Effective January 1, 2005, Appendix A shall be amended by adding
a new paragraph A.3.10 to read as follows:

A.3.10. Section 6.2 (distribution commencement date) shall be subject to the six
(6) month delay rule in Section 7.1 of the Plan Statement for distributions that
are made on account of a Separation from Service.

17. SAVINGS CLAUSE. Save and except as hereinabove expressly amended, the Plan
Statement shall continue in full force and effect.

 

Dated: October 2, 2008   H.B. Fuller Company   By:  

/s/ Michele Volpi

  Its:   President and Chief Executive Officer

 

-5-